Court of Claims jurisdiction; limitation of actions. — Plaintiff filed suit in this court for damages as the result of several *1092alleged causes of action which, are unclearly stated in his 'petition. This case comes before the count on plaintiff’s “motion — request for admission — for payment in adjudication” and on defendant’s motion to dismiss the petition. Upon consideration thereof, without oral argument, the court concludes : that plaintiff’s first claim (employment ¡at University of Southern 'California and Elgin State Hospital) is barred by all applicable statutes of limitations; his second claim (indictments, commitments, and seizure) should be dismissed for the reason that the petition does not átate a claim upon which relief can be granted under the jurisdiction of this court; his third claim (recent 'assessment of taxes) should be dismissed as not stating a cl aim within the j urisdiotion of this court; and, his fourth claim (evacuation from his home) should be dismissed because it is barred by limitations under 50 U.S.C. App. §1982 (a) and 28 U.S.C. §2501. On October 30,1970 the court denied plaintiff’s said “motion — request for admission — for payment in adjudication”, granted defendant’s motion to dismiss, and dismissed the petition. Plaintiff’s motion to reopen and reconsider was denied February 19, 1971.